PER CURIAM
Defendant’s motion to strike the state’s brief is denied. On the merits, defendant raises a constitutional vagueness challenge directed at the traffic infraction of “failure to wear approved headgear.” ORS814.269; ORS815.050. Assuming, without deciding, that such a challenge is appropriate in a case not involving penal sanctions, we conclude that the laws cited by defendant are not unconstitutionally vague. Defendant’s concerns are best addressed to the legislature.
Motion to strike state’s brief denied; otherwise affirmed.